DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-3 and 5-11 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
The embodiment disclosed on paragraph(s) [0005], [0023], [0026]-[0027], and [0063], claims 1-10 drawn to a method for applying a command via one or more actuators of a sensor platform to effect a change in an operational characteristic of at least one of the sensors of the sensor platform, classified in class A61B5/0024, H04W4/38, A41D1/002, A61B5/015, and A61B5/7455.
The embodiment disclosed on paragraph(s) [0006], [0064], [0067], [0072], and [0073], claims 11-20 drawn to a method for receiving from sensors of the sensor platform a first set of the plurality of biometric data, sending the first set to network device associated with the sensor platform, the network device having an operational characteristic associated with the set such that the operational characteristic is changed based on applying the first set to the networked device, receiving a response including an acknowledgement of the first set from the network device, receiving from sensors of the sensor platform a second set of the plurality of biometric data; and sending the second set to network device, the network device monitoring whether the change in the , classified in H04N21/4852 and A61M5/44.
Inventions I and II are directed to distinct inventions. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.06. In the instant case, the inventions as claimed can have materially different effects. Specifically:
Invention I can have the effect for a change in an operational characteristic of at least one of the sensors of a sensor platform incorporated into a garment of a wearer.
Invention II can have the effect for controlling operational characteristic of a network device based on a first set and second set of a plurality of biometric data from sensors incorporated into a garment of a wearer.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a). the inventions have acquired a separate status in the art in view of their different classification;
(b). the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d). the prior art applicable to one invention would not likely be applicable to another invention;
(e). the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicant's agent Niall Cooney on December 29, 2021 to request an oral election to the above restriction requirement, and result in an election of claims 1-10 being made. Therefore, upon further consideration, a ground of rejections for claims 1-10 is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Markel (Markel – US 2016/0100798 A1) in view of Taylor et al. (Taylor – US 2015/0208739 A1).

As to claim 1, Markel discloses a method of using bidirectionally a sensor platform incorporated into a garment of a wearer using a plurality of sensed biometric data, the method comprising:
receiving from sensors of the sensor platform (Markel: FIG. 1 the sensors 110, the RA electrode 121, the LA electrode 122, the RL electrode 131, and the LL electrode 132) a set of the plurality of biometric data (Markel: Abstract, [0027]-[0028], [0044]-[0045], and FIG. 1: Such sensors may, for example, comprise physiological sensors that operate to monitor physiological ;
sending the set to network device (Markel: FIG. 16 the laptop computer 1670 and FIG. 17 the access point 1781) associated with the sensor platform (Markel: [0234], [0236]-[0237], and FIG. 16-17: The personal electronic device 1750 then, for example, operates as a high-power transceiver, transmitting the ECG information to a central system 1770 (e.g., a computer system of a health care facility, physician, emergency technician, etc.) via a wireless communication link 1755, a communication network access point 1781 (e.g., a cellular base station, wireless LAN access point, etc.), and a communication network 1780 (e.g., cellular infrastructure, Internet, etc.), which then analyzes the ECG information. The central computing system 1770 then communicates analysis results to other entities if necessary and/or communicates information back to the wearer of the garment 1701); and
receiving a response from the network device (Markel: [0234], [0236]-[0237], and FIG. 16-17: The personal electronic device 1750 then, for example, operates as a high-power transceiver, transmitting the ECG information to a central system 1770 (e.g., a computer system of a health care facility, physician, emergency technician, etc.) via a wireless communication link 1755, a communication network access point 1781 (e.g., a cellular base station, wireless LAN access point, etc.), and a communication network 1780 (e.g., cellular infrastructure, Internet, etc.), which then analyzes the ECG information. The central computing system 1770 then communicates analysis results to other entities if necessary and/or communicates information back to the wearer of the garment 1701); 
Markel does not explicitly disclose the method steps of receiving a response including a command from the network device, and applying the command via one or more actuators of the sensor platform to effect a change in an operational characteristic of at least one of the sensors of the sensor platform.
However, it has been known in the art of conductive garment to implement the method steps of receiving a response including a command from the network device, and applying the command via one or more actuators of the sensor platform to effect a change in an operational characteristic of at least one of the sensors of the sensor platform, as suggested by Taylor, which discloses the method steps of receiving a response including a command from the network device (Taylor: Abstract, [0013], [0037], [0037], [0059]-[0060], [0064], FIG. 5-6 the communication apparatus and FIG. 7: the device 100 may include a thermostat that indicates the temperature at specific areas of the garment based on the heat generated by the conduit 104. The thermostat may communicate with a remote communication apparatus that serves to monitor and regulate the temperature remotely), and applying the command via one or more actuators of the sensor platform to effect a change in an operational characteristic of at least one of the sensors of the sensor platform (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the 
Therefore, in view of teachings by Markel and Taylor, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the garment of Markel to include the method steps of receiving a response including a command from the network device, and applying the command via one or more actuators of the sensor platform to effect a change in an operational characteristic of at least one of the sensors of the sensor platform, as suggested by Taylor. The motivation for this is to remotely control operations of heating elements within a garment.

As to claim 2, Markel and Taylor disclose the limitations of claim 1 further comprising the method of claim 1, wherein the garment is configured for wearing next to the skin of the wearer (Markel: Abstract, [0027]-[0028], [0044]-[0045], and FIG. 1-11: Such sensors may, for example, comprise physiological sensors that operate to monitor physiological characteristics of a person (or subject). Such physiological sensors may, for example and without limitation, comprise: heart monitoring sensors (e.g., heart-rate monitoring sensors, electrocardiogram (ECG or EKG) sensors), body temperature sensors, breath-rate/respiration sensors (e.g., pressure-based (e.g., material stress, air pressure/bladder, etc.), acoustic-based, etc.), skin conductivity sensors, oxygen saturation sensors, blood perfusion sensors, etc.) and Taylor: Abstract, [0013], [0037], [0037], [0059]-[0060], [0064], FIG. 5-6 the communication apparatus and FIG. 7: a plurality of nodes having no junctions are configured to overlay the conduit from opposite sides to form a proximal layer and a distal layer around the conduit, wherein the proximal layer engages the .

As to claim 6, Markel and Taylor disclose the limitations of claim 1 further comprising the method of claim 1, wherein the command (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706) is a notification expressed as biometric data (Markel: [0117]-[0119] and FIG. 12: based at least in part on cardiac signal analysis, determining to generate (or initiate generation of) an alert message. For example and without limitation, the alert message may comprise characteristics of an alert message directed to the subject wearing the garment comprising the cardiac sensors. For example, sub-step 1251 may comprise utilizing any of a variety of user interface mechanisms (e.g., integrated in the garment, on a proximate portable electronic device of the user, etc.) to generate such an alert message).

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Markel (Markel – US 2016/0100798 A1) in view of Taylor et al. (Taylor – US 2015/0208739 A1) and further in view of Chahine et al. (Chahine – US 2017/0056644 A1).

As to claim 3, Markel and Taylor disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein at least one of the sensors is comprised of electrically conductive threads interlaced with non-conductive threads in a body layer of the garment.
However, it has been known in the art of conductive textile to implement at least one of the sensors is comprised of electrically conductive threads interlaced with non-conductive threads in a body layer of the garment, as suggested by Chahine, which discloses at least one of the sensors is comprised of electrically conductive threads interlaced with non-conductive threads in a body layer of the garment (Chahine: [0169], [0204]-[0205], [0210]-[0212] [0229],  FIG. 12-25 and FIG. 35: the segemt(s) of the conductive knit portion 1201 of garment 1200 is used as both a sensor and an electrode. The conductive knit portion 1200 comprises conductive stitching 1202, and connectors 1203 and is used as an electrode for any one of electrical muscle stimulation (EMS) and/or transcutaneous electrical nerve stimulation (TENS). It is understood that to effectively deliver signals for an EMS device and/or a TENS device, the placement of the electrodes can be important relative to the part of the wearer's body. EMS provides involuntary muscle stimulation. The electrodes are place to activate the muscle. TENS stimulates nerves in order to relieve pain).
Therefore, in view of teachings by Markel, Taylor, and Chahine it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the garment of Markel and Taylor, to include at least one of the sensors is comprised of electrically conductive threads interlaced with non-conductive threads in a body layer of the garment, as suggested by Chahine. The motivation for this is to implement a known alternative design in textile to monitoring and/or stimulation conditions of a user.

As to claim 4, Markel, Taylor, and Chahine disclose the limitations of claim 1 further comprising the method of claim 1, wherein at least one of the sensors of the sensor platform is capable of both generating the biometric data as well as consuming received biometric data contained in the command (Chahine: [0169], [0204]-[0205], [0210]-[0212] [0229],  FIG. 12-25 and FIG. 35: the segment(s) of the conductive knit portion 1201 of garment 1200 is used as both a sensor and an electrode. The conductive knit portion 1200 comprises conductive stitching 1202, and connectors 1203 and is used as an electrode for any one of electrical muscle stimulation (EMS) and/or transcutaneous electrical nerve stimulation (TENS). It is understood that to effectively deliver signals for an EMS device and/or a TENS device, the placement of the electrodes can be important relative to the part of the wearer's body. EMS provides involuntary muscle stimulation. The electrodes are place to activate the muscle. TENS stimulates nerves in order to relieve pain).

As to claim 5, Markel, Taylor, and Chahine disclose the limitations of claim 1 further comprising the method of claim 1, wherein the command contains received biometric data to generate via the sensors at least one of pressure or heat to simulate sensor signals (Chahine: [0169], [0204]-[0205], [0210]-[0212] [0229], FIG. 12-25 and FIG. 35: the preferred electrical heated/stimulated system can be integrated and is an integral part of the first layer, with similar Having the integrated electrical heating/stimulation panel (circuit, textile circuit) positioned relatively closer to the skin of the user can enhance the thermal sensing as well as reduce the heat loss to the environment (having other fabric/garment layers on top of the first layer entraps the heat and reduces the heat loss to the environment). This arrangement can require less power (lower battery usage, less electrical current is consumed), and accordingly can increase the time of usage of the battery and/or the effective time for which a user can use the electrically heatable garment) generated by another sensor platform (Chahine: [0156]: it is understood that the distribution network can be used to send signals to multiple connection points, e.g. TENS or EMS signals. In another aspect, it is understood that the distribution network can be used to sense signals from the multiple connection points. In another aspect, it is understood that the fabric or garment connection points can be mixed with conductive fabric sensors and/or electrodes. In another aspect, it is understood that separate networks electrically isolated networks can exist on the garment or fabric at the same time) coupled to the network device (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706).

As to claim 8, Markel, Taylor, and Chahine disclose the limitations of claim 3 further comprising the method of claim 3, wherein the electrically conductive threads are structured as thermal yarns for generating heat via the sensor (Chahine: [0169], [0204]-[0205], [0210]-[0212] [0229], FIG. 12-25 and FIG. 35: the preferred electrical heated/stimulated system can be integrated and is an integral part of the first layer, with similar property of the stretch, recovery and comfort level. Having the integrated electrical heating/stimulation panel (circuit, textile circuit) positioned relatively closer to the skin of the user can enhance the thermal sensing as well as reduce the heat loss to the environment (having other fabric/garment layers on top of the first layer entraps the heat and reduces the heat loss to the environment). This arrangement can require less power (lower battery usage, less electrical current is consumed), and accordingly can increase the time of usage of the battery and/or the effective time for which a user can use the electrically heatable garment) based on the command (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706).

As to claim 9, Markel, Taylor, and Chahine disclose the limitations of claim 3 further comprising the method of claim 3, wherein the electrically conductive threads are structured as electromagnetic yarns for generating vibration via the sensor (Chahine: [0204] and FIG. 12-25 and FIG. 35: The knitted garment fabric can be used for electrical stimulation for therapy and/or pain relief, and can be used in conjunction with monitoring sensors to provide haptic feedback. For instance, a soldier (who has been inactive while on guard duty) can receive a light electrical stimulation (from the knitted garment fabric) to keep the soldier attentive. A patient sitting and/or lying in one position without movement is prone to bed sores and/or ulcers, and a smaller electrical signal can stimulate the patient to move. The inactivity of the user (wearer) can be easily monitored through sensors in the controller module. The knitted garment fabric can be used on a patient with Alzheimer's or any other form of cognitive deterioration) based on the command (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706).

As to claim 10, Markel, Taylor, and Chahine disclose the limitations of claim 3 further comprising the method of claim 3, wherein the electrically conductive threads are structured as electrical stimulator yarns for generating an electrical pulse via the sensor (Chahine: [0169], [0204]-[0205], [0210]-[0212] [0229],  FIG. 12-25 and FIG. 35: the segemt(s) of the conductive knit portion 1201 of garment 1200 is used as both a sensor and an electrode. The conductive knit portion 1200 comprises conductive stitching 1202, and connectors 1203 and is used as an electrode for any one of electrical muscle stimulation (EMS) and/or transcutaneous electrical nerve stimulation (TENS). It is understood that to effectively deliver signals for an EMS device and/or a TENS device, the placement of the electrodes can be important relative to the part of the wearer's body. EMS provides involuntary muscle stimulation. The electrodes are place to activate the muscle. TENS stimulates nerves in order to relieve pain) based on the command (Taylor: Abstract, [0052]-[0053], [0059]-[0060], [0064], FIG. 5 and FIG. 7: The thermal management system 700 regulates the temperature of the garment with a communication apparatus regulator display 706 upon receiving signal from the thermostats or thermal sensors 703. The temperature of the garment in association with heating element or the conduit 104 is sensed by the sensor 703, wherein the sensor sends the signal to the embedded microprocessor/controller 600 and is transmitted to the communication device through the integrated wireless communication controller 705. The communication devices are equipped with application user interface to provide control over the parameters via the communication apparatus regulator display 706).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Markel (Markel – US 2016/0100798 A1) in view of Taylor et al. (Taylor – US 2015/0208739 A1) and Chahine et al. (Chahine – US 2017/0056644 A1) and further in view of Kessler et al. (Kessler – US 2018/0068538 A1).

As to claim 7, Markel, Taylor, and Chahine disclose the limitations of claim 3 except for the claimed limitations of the method of claim 3, wherein the electrically conductive threads are structured as shape shifting alloy yarns for changing a shape of the sensor based on the command.
However, it has been known in the art of haptic textile to implement the electrically conductive threads are structured as shape shifting alloy yarns for changing a shape of the sensor based on the command, as suggested by Kessler, which discloses the electrically conductive threads are structured as shape shifting alloy yarns for changing a shape of the sensor based on the command (Kessler: [0031], [0039]-[0040], and FIG. 3: Wire 30 may be stiff, may be flexible, or may have both rigid and flexible portions. If desired, wire 30 may be formed from a shape memory substance (e.g., nitinol or other shape memory metal alloys, shape memory polymers, etc.). Movement of wire 30 may be controlled by controller 26. In some arrangements, controller 26 may be an electromechanical actuator (e.g., an electromechanical actuator such as a linear actuator, a rotary actuator, an actuator based on one or more solenoids, motors, or piezoelectric elements, etc.) that controls the state of wire 30 by physically moving wire 30 within fabric 20).
Therefore, in view of teachings by Markel, Taylor, Chahine, and Kessler, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the garment of Markel, Taylor, and Chahine, to include the electrically conductive threads are structured as shape shifting alloy yarns for changing a shape of the sensor based on the command, as suggested by Kessler. The motivation for this is to implement a known alternative design in textile to provide information to a user.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Inan et al., US 2018/0289313 A1, discloses wearable technologies for joint health assessment.
Ummat, US 2018/0279947 A1, discloses wearable device with integrated sensors.
Freeman et al., US 2018/0272147 A1, discloses wearable defibrillator integrated with remote ischemic conditioning protocol.
Fu et al., US 2018/0087193 A1, discloses smart yarn and method for manufacturing a yarn containing an electronic device. 
Anne Trafton 2020 Sensors woven into a shirt can monitor vital signs. 
Dunne et al. 2011 A Method of Measuring Garment Movement for Wearable Sensing. 
Ratanen et al. 2001 Improving Human Thermal Comfort with Smart Clothing. 
Sayem et al. 2020 Review on Smart Electro-Clothing Systems (SeCSs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.



/QUANG PHAM/Primary Examiner, Art Unit 2684